PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ADV_01_NA_01_FR.txt. 60

OPINION INDIVIDUELLE DE M. ANZILOTTI

Je crois que la Cour n’aurait pas dû donner l'avis qui lui
était demandé par le Conseil; voici brièvement pourquoi.

1. — Dès sa première session, en hiver 1922, la Cour s’occupa
très attentivement des problèmes auxquels donnait lieu l’exer-
cice de la fonction consultative que lui confère l’article 14 du
Pacte de la Société des Nations. Cette fonction, qui ne se trouve
que très exceptionnellement attribuée à des tribunaux, n'avait
pas manqué de soulever des doutes et des préoccupations
sérieuses, notamment en ce qui concerne sa compatibilité avec
la fonction fondamentale de la Cour, qui consiste à trancher
par la méthode judiciaire les différends d’ordre international.

L’attention de la Cour fut alors particulièrement retenue par
la question de savoir si et dans quelles conditions elle pourrait
refuser de donner suite à une demande d'avis consultatif, qui
lui serait adressée par l’Assemblée ou par le Conseil de la Société
des Nations.

Cette question fut longuement examinée dans un mémoran-
dum que le juge J. B. Moore soumit a la Cour le 18 février
1922, et qui se trouve dans les publications de la Cour, Série D,
n° 2 (Actes et documents relatifs à l’organisation de la Cour),
pages 383-398. La conclusion a laquelle arrivait M. J. B. Moore
était que la Cour n'est pas obligée, sans conditions, de
donner, sur demande, des avis consultatifs, mais que, si elle
reçoit une demande de ce genre, elle y donne la suite qu’elle
juge opportune, d'après la nature et les circonstances de chaque
cas particulier. Cette conclusion était basée, d’une part, sur une
comparaison des deux textes officiels de l’article 14 du Pacte,
le seul où soit mentionnée la question, et sur la nécessité d'adopter
une interprétation qui tienne compte de l'idée de permission,
c'est-à-dire de discrétion, qu’impliquent clairement les mots du
texte anglais (The Court may also....), et qui n'est pas incom-
patible avec l’expression large employée dans le texte français
(Elle donnera aussi....). D'autre part, la conclusion était basée
sur le devoir qu'a la Cour de sauvegarder en tout cas l’objet
essentiel de son activité, qui doit être de développer l’applica-
tion entre États du principe et des méthodes des décisions judi-
ciaires.

La Cour se rallia à cette manière de voir. À la séance du
IO mars 1922, le juge Altamira ayant demandé si une disposi-
tion garantissant le droit pour la Cour de refuser de donner des
avis ne devrait pas être insérée dans le Règlement, lord Finlay

23
61  A/B 65 (DECRETS-LOIS DANTZ.). — OP. IND. ANZILOTTI

expliqua qu’il était préférable de ne rien stipuler dans Je Règle-
ment à cet égard. Toute disposition, disait-il, que l’on pourrait
insérer aurait le caractère d’une interprétation de l’article 14
du Pacte; mais cette interprétation ne pourrait pas lier la Cour,
qui aurait le devoir de fournir une nouvelle interprétation dans
chaque cas déterminé. La discussion se termina avec une courte
observation de M. Weiss, observation qui réaffirme le droit
pour la Cour de refuser de répondre aux questions à elle posées.

C'est par application de ces principes, et parce que la Cour
aurait été portée à se départir des règles essentielles qui diri-
gent son activité de tribunal et qu'elle doit respecter même
lorsqu'elle donne des avis consultatifs, que la Cour refusa de
donner l'avis que le Conseil lui avait demandé dans l'affaire de
la Carélie orientale (Publications de la Cour, Série B, n° 5). Rien
ne permet de penser que la Cour ait jamais entendu changer
son attitude. Il est, en effet, difficile de voir de quelle manière
pourrait être sauvegardée l'indépendance de la Cour vis-à-vis
des organes politiques de la Société des Nations, s’il était dans
les pouvoirs de l’Assemblée et du Conseil de Vobliger à répondre
à n'importe quelle question qu'ils jugeraient opportun de lui
soumettre.

2. — Si on admet que l’article 14 du Pacte ne saurait être
considéré comme imposant à la Cour l'obligation de donner en
tout cas les avis consultatifs, mais qu’il lui laisse un certain
pouvoir discrétionnaire et partant la liberté de s’y refuser, lorsque
les circonstances le conseillent ou Vimposent, il semble difficile
de ne pas reconnaître qu’il y avait, dans le cas actuel, de très
bonnes raisons pour lesquelles la Cour n'aurait pas dû donner
l'avis qui lui était demandé.

La question soumise à la Cour est une pure question de
droit constitutionnel dantzikois ; le droit international n’y entre
pour rien. Or, il n’est ni contestable ni contesté que la Cour a
été créée pour être l’organe du droit international. L'article 38
du Statut, qui énonce les sources de droit que la Cour applique,
ne vise que le droit international conventionnel ou coutumier et
les éléments complémentaires de ces deux sources, pour le
cas où l’une et l’autre feraient défaut. I] s’ensuit que la Cour
est censée connaître le droit international ; elle n’est pas censée
connaître le droit interne des différents pays.

Sans doute, la Cour peut être amenée — et elle a été maintes
fois amenée — à se prononcer sur le sens et la portée d’une
loi nationale; elle a même établi, à cet égard, des principes
très importants et sur lesquels je reviendrai tout à l'heure,
Mais ceci, seulement si c'est nécessaire et dans la mesure où
c'est nécessaire pour trancher des différends internationaux ou
pour répondre a des questions de droit international. L’inter-

24
62 A/B 65 (DECRETS-LOIS DANTZ.). — OP. IND, ANZILOTTI

prétation d’une loi nationale en tant que telle et en dehors de
toute question ou de tout différend d'ordre international ne
rentre pas dans les fonctions de la Cour: celle-ci n'a ni l’orga-
nisation ni la composition nécessaires pour l’accomplir ; son
autorité et son prestige n'ont rien à y gagner.

3. — Il est vrai que la Constitution de la Ville libre de
Dantzig a été placée sous la garantie de la Société des Nations,
qui l’exerce habituellement par l'entremise du Conseil, et que
cette garantie fait l’objet d’une stipulation internationale, savoir
l’article 103 du Traité de paix de Versailles.

Cette circonstance, cependant, paraît être sans pertinence à
l'égard du point dont il s’agit.

En effet, la question soumise à la Cour n'a aucunement trait
à la nature et à la portée de la garantie de la Société des
Nations, ou à l'interprétation de l’article dans lequel cette
garantie est stipulée. La question vise exclusivement l’interpré-
tation de la Constitution de la Ville libre par rapport à certains
décrets-lois du Sénat dantzikois concernant le droit pénal: la
garantie de la Société des Nations n’a fait que fournir au
Conseil l’occasion de demander l'avis de la Cour. Il est égale-
ment certain — et la Cour l’a dit expressément dans son Avis
du 4 février 1932, relatif au traitement des nationaux polonais
à Dantzig — que les particularités que présente la Constitution
de la Ville libre, aux termes de l’article 103 du Traité de
Versailles, ne sauraient lui donner le caractère d’un acte inter
national.

Tout ce qu’on peut dire est que, si le Conseil demande l'avis
de la Cour, c’est parce qu’il a besoin d'être renseigné sur le
sens et la portée de certaines dispositions de la Constitution
dantzikoise et de certains actes du Sénat, afin de pouvoir
exercer la garantie de la Société des Nations. Or, s’il est vrai
que le Conseil a le droit et le devoir de s’entourer de tous les
renseignements qu'il estime utiles ou nécessaires, il n’est pas
moins vrai qu'il doit le faire par des moyens appropriés et
sans prétendre imposer à la Cour une tâche autre que celle
pour laquelle elle a été créée et organisée. Les moyens appro-
priés ne faisaient pas défaut. Un comité de juristes experts
dans le droit constitutionnel et notamment dans les Constitu-
tions allemandes, dont s’est inspirée la Constitution dantzikoise,
pouvait fort bien fournir au Conseil tous les renseignements
dont il avait besoin. C’est bien ainsi que le Conseil a procédé
dans d'autres cas analogues et concernant la même Consti-
tution.

4. — Le fait que l'avis de la Cour soit demandé sur une
question qui concerne le droit interne d’un pays déterminé, en
dehors de toute question de droit international et de tout

25
63 A/B 05 (DECRETS-LOIS DANTZ.). — OP. IND. ANZILOTTI

différend d'ordre international, suffit, selon moi, pour que la
Cour s’abstienne de le donner.

Cette conclusion, cependant, s'impose avec une force toute
particulière si la Cour, pour pouvoir donner un avis sur une
question de droit interne, se trouve amenée à se départir des
règles qui dirigent son fonctionnement et sa procédure. C'est
bien notre cas, et ceci à un double point de vue.

Tout d’abord, pour ce qui concerne la manière dont, le cas
échéant, la Cour doit procéder à l'interprétation des lois natio-
nales.

Il convient d'observer, à cet égard, que la Cour, dans sa
fonction d’organe du droit international, peut être portée à
s'occuper des lois nationales à deux points de vue nettement
distincts.

En premier lieu, la Cour examine les lois nationales du point
de vue de leur conformité au droit international, Dans cette
appréciation, la Cour est souveraine: « au regard du droit
international et de la Cour qui en est l'organe, les lois natio-
nales sont de simples faits, manifestations de la volonté et de
l’activité de l'État, au même titre que les décisions judiciaires
ou les mesure: administratives » (Arrêt n° 7 — affaire relative
à certains intérêts allemands en Haute-Silésie polonaise, p. 19).

En second lieu, la Cour peut se trouver dans l'occasion
d'interpréter une loi nationale en dehors de toute question de
conformité ou non-conformité au droit international, mais en
tant que loi qui régit certains faits dont la Cour doit appré-
cier la valeur juridique. C’est pour les cas de cet ordre que la
Cour, dans l'affaire des emprunts serbes (Arrêt n° 14, p. 46),
s’est exprimée de la manière suivante:

s

« La Cour, amenée en cette occurrence à se prononcer sur le
sens et la portée d’une loi nationale, fait observer ce qui suit:
Il ne serait pas conforme à la tâche pour laquelle elle a été
établie, et il ne correspondrait pas non plus aux principes gou-
vernant sa composition, qu’elle dit se livrer elle-même à une
interprétation personnelle d'un droit national, sans tenir compte
de la jurisprudence, en courant ainsi le risque de se mettre
en contradiction avec l'interprétation que la plus haute juridic-
tion nationale aurait sanctionnée et qui, dans ses résultats, lui
paraîtrait raisonnable. Il serait particulièrement délicat de le
faire là où il s’agit d’ordre public --- notion dont la définition
dans un pays déterminé dépend dans une large mesure de
l'opinion qui prévaut à chaque moment dans ce pays même —
et quand les textes ne se prononcent pas directement sur la
question dont il s’agit. »

L'importance que la Cour attachait à ces considérations
est démontrée par le fait qu’elle n’hésita pas à les maintenir
intégralement dans l'affaire des emprunts brésiliens, bien qu’elle

26
64  A/B 65 (DÉCRETS-LOIS DANTZ.). — OP. IND. ANZILOTTI

se trouvât en présence d’un compromis dont Particle VI l'invi-
tait à apprécier les lois nationales sans tenir compte de la
jurisprudence des tribunaux des pays en cause (Arrêt n° 15,

PP. 123 ef sqq.).

I] est constant que, dans le présent cas, il n’est pas question
d'apprécier la Constitution ou les lois dantzikoises du point de
vue de leur conformité au droit international ; il n’est question
que de la compatibilité de certains décrets-lois dantzikois avec
la Constitution dantzikoise.

D'autre part, il a été porté à la connaissance de la Cour que
les tribunaux dantzikois sont compétents pour apprécier la
constitutionnalité des lois, soit du point de vue formel, soit du
point de vue matériel, et qu'il y a dans cette matière toute
une jurisprudence qui touche de trés prés la question soumise
a la Cour.

Celle-ci, cependant, semble avoir été d’avis qu’elle n’avait pas
a se préoccuper de la jurisprudence des tribunaux dantzikois,
mais qu’elle devait interpréter librement la Constitution et les
décrets dont il s’agit. Il est, en effet, très probable que telle
ait été l'intention du Conseil en s'adressant à la Cour.

Mais, si je puis fort bien comprendre le point de vue du
Conseil, corps essentiellement politique et appelé à exercer la
fonction politique de garant de la Constitution de la Ville libre,
il m'est, par contre, difficile d'admettre que la Cour, corps judi-
claire et organe du droit international, puisse se livrer à une
interprétation personnelle d’un droit national, qu'elle n’est pas
censée connaître et dont elle n’est certainement pas l'organe.
Si cette manière de procéder est la conséquence de la question
posée par le Conseil, la seule conclusion que je puis en tirer
est que le Conseil a posé à la Cour une question à laquelle
celle-ci ne devait pas répondre.

5. — Plus significative encore me paraît être, à ce point de
vue, la position que la Cour a été amenée à prendre en ce qui
concerne ses propres règles de procédure.

La question de savoir si l’avis demandé portait sur un « point »
ou sur un « différend » ne m'intéresse pas beaucoup; c’est au
fond une question de mots. La vérité est que la Cour était
priée de donner son avis sur une question née d’un gros diffé-
rend politique entre le parti majoritaire, savoir le parti natio-
nal-socialiste, d'une part, et les trois partis minoritaires, savoir
le parti national-allemand, le parti du Centre et le parti social-
démocrate, de l’autre. Ces derniers partis ayant présenté au
Haut-Commissaire de la Société des Nations à Dantzig une
pétition, dans laquelle ils se plaignaient que les décrets du
Sénat de la Ville libre (désormais composé de membres du parti
national-socialiste), en date du 29 août 1935, sont incompa-

27
63  A/B 65 (DÉCRETS-LOIS DANTZ.), — OP, IND. ANZILOTTI

tibles avec la Constitution, cette pétition fut transmise par le
Haut-Commissaire au Conseil, et elle donna lieu à la résolution
par laquelle le Conseil décida de demander l'avis de la Cour
sur la question formulée dans la requête.

Il est donc évident que ceux qui pouvaient fournir à la
Cour les renseignements nécessaires et auxquels il incombait de
développer contradictoirement les arguments à l’appui de l’une
et de l'autre thèses étaient le parti national-socialiste, d'un
côté, les trois partis minoritaires, de l’autre côté.

Par une ordonnance ren®ue le 4 octobre 1935, le Président
de la Cour, celle-ci ne siégeant pas, reconnut que la Ville libre
de Dantzig remplissait, dans l’espèce, les conditions énoncées
dans l’article 73, paragraphe 1, alinéa 2, du Règlement; par
conséquent, une communication spéciale et directe fut adressée
au Sénat, l’informant que la Cour était disposée à recevoir un
exposé écrit et à entendre un exposé oral au cours d’une audience
publique tenue à cet effet. D'autre part, les partis minoritaires
ne remplissant pas les conditions énoncées dans la disposition
citée ci-dessus, la communication y prévue ne leur fut pas adres-
sée. Le Président se borna à leur faire savoir que la Cour, eu
égard à la brièveté du temps qui s'était écoulé entre la publi-
cation des décrets et l'envoi de la pétition, ainsi qu’à la possi-
bilité qu'on y aurait omis des renseignements pouvant présenter
de la valeur au point de vue de la question à lui soumise,
serait disposée, si les pétitionnaires manifestaient le désir d’éla-
borer l'exposé contenu dans la pétition, à recevoir d'eux une
note explicative.

De cette manière, les deux Parties au différend, auquel a
trait la question soumise à la Cour, se sont trouvées placées
sur un pied d’évidente inégalité. Le parti majoritaire, qui com-
pose le Sénat de la Ville libre, a pu non seulement présenter à
la Cour un mémoire écrit, mais encore lui faire entendre des
exposés oraux par un agent et par un conseil, alors que les trois
partis minoritaires n’ont eu d'autre possibilité que d’envoyer
des notes explicatives, sans prendre part à la procédure orale :
ni oralement ni par écrit ils n’ont pu répondre aux arguments
des adversaires, et la discussion contradictoire a fait ainsi com-
plètement défaut.

On observera peut-être que l'inégalité qui s’est ainsi produite
entre le parti majoritaire et les autres dans la procédure
devant la Cour n’a pas d'importance, puisque celle-ci est arrivée
à une conclusion favorable à la thèse des partis minoritaires:
ceux-ci n'auraient en effet aucun intérêt à se plaindre ; quant
28
66 A/B 65 (DECRETS-LOIS DANTZ.). — OP. IND. ANZILOTTI

au Sénat de la Ville libre, ‘il n’est guère probable qu’il
voudrait reprocher à la Cour de l’avoir placé dans une situation
privilégiée.

Il serait facile de répondre que la procédure contradictoire
et la présentation de part et d'autre des arguments à l’appui
des thèses respectives, ayant pour but de fournir tous les élé-
ments d'appréciation, est établie avant tout dans l'intérêt de
la justice et partant de la Cour. Comme le faisait observer
l'agent de la Ville libre dans son exposé oral du 30 octobre
1935, faute d’adversaire il n’y a pas de certitude que tous les
points douteux se manifestent d’une manière précise au cours
des débats oraux. Les arguments qu’auraient pu développer les
partis minoritaires auraient peut-être renforcé leur position, mais
il est également possible de penser qu'ils en auraient révélé à
la Cour les points faibles.

Quoi qu’il en soit, ce n’est pas là ce qui m'intéresse. Ce qui
pour moi est essentiel, c’est que la Cour, pour pouvoir donner
cet avis, s’est trouvée dans la nécessité, ou bien de mettre de
côté son Règlement et créer une procédure ad hoc, ou bien de
se départir d’une règle aussi fondamentale que la règle de l’éga-
lité des parties ; et ceci parce qu'il s'agissait d’une question de
droit interne, relative à un conflit d’ordre politique interne.

C’est plus qu’il n’en faut pour conclure encore une fois que

Vavis demandé sortait de la tâche pour laquelle la Cour a été
créée et organisée, et que celle-ci ne devait donc pas le donner.

(Signé) D. ANZILOTTI.
